Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Applicant’s amendment, filed August 6, 2021, has been entered in the application. Claims 1-20 remain pending
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhyne et al. (US 7,013,939, of record) in view of Pratt (US 1,349,914, of record). Initially, Rhyne et al. teaches that it is well known to provide a non-pneumatic tire and wheel structure (100) with a compliant band (110) and tread (105), the structure having a radial direction, axial direction and a circumference, including a non-porous elastomer (e.g. polyurethane) and a plurality of locally discrete the compliant band having within it a shear layer (130, col. 9, line 49) which contains plurality of reinforcement elements, the reinforcement elements taught to be provided in more than one row (col. 9, lines 64-65) and fully contained and enclosed within itself (i.e., the shear layer does not extend beyond its envelope, a tread (105) attached to the shear layer at a radially outward-most location, wherein the shear layer has a generally rectangular profile in cross section (e.g., the view in figure 3), the wheel structure additionally including tension-distributing spokes (150) extending in an axial direction and a radial direction inwardly from the shear band to a radially inward location where a mounting band (160) is provided. 
The reference to Rhyne et al., while teaching a plurality of elements, which may anticipatorily occupy more than one row, does not teach that the elements are interlaced as specifically defined by applicant, and provided such that a volume fraction of the reinforcing elements is greater than the volume fraction of the elastomeric material in the shear layer, the positioning of the elements in the rows forming both radial and axial diamond shapes between centers of the elements, in both horizontal and vertical directions, the elements of the respective rows in either an axial or radial 
Pratt teaches a tire and wheel (e.g. remaining structure formed by rim 10) structure having a radial direction, axial direction and a circumference, including a elastomer (rubber) and a plurality of locally discrete reinforcement elements (18) deployed in plural interlaced rows enclosed in the elastomer (internal material 19), wherein when the reinforcement elements are provided in plural rows, the positioning of the elements in the rows is interlaced – resultantly forming both radial (“vertical”) and axial (“horizontal”) diamond shapes between centers of the elements, in both horizontal and vertical directions, the elements of the respective rows in either an axial or radial direction having diameters, and, as illustrated, being separated from each other by a distance in the range of ½ to 1/10 the diameter of the respective reinforcement element, the arrangement of the elements in the annular shear layer having a consistent thickness over the central portion thereof, wherein along a radial direction, alternating rows extend the axial width of the layer, the volume of the reinforcing elements illustrated as having a greater than that of the elastomer between the reinforcing elements, tire including a tread portion (external material 19) subsequently attached directly to the annular shear layer. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the reinforcement elements as taught by Rhyne et al., when provided in two rows, as such that the positioning of the elements in the rows is interlaced – resultantly forming both radial and axial diamond shapes between centers of the elements, in both horizontal and vertical directions, the elements of the respective rows in either an axial or radial direction having diameters, and, as illustrated, being separated from each other by a distance in the range of ½ to 1/10 the diameter of the respective reinforcement element, the arrangement of the elements in the annular shear layer having a consistent thickness over the central portion thereof, wherein along a radial direction, alternating rows extend the axial width of the layer, the volume of the reinforcing elements 
As specifically regards the volume fraction of the reinforcing elements being greater than the volume fraction of the elastomer in the shear layer, while the modifying reference to Pratt appears to illustrate this feature, the reference does not explicitly state this condition. To the extent that Pratt illustrates the volume fraction of the reinforcing elements being greater than the volume fraction of the elastomer in the shear layer, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to explicitly provide the volume fraction of the reinforcing elements taught by Rhyne et al. as modified by Pratt as being greater than the volume fraction of the elastomer in the shear layer for the purpose of providing a high density and/or larger quantity of reinforcement elements (e.g., so that it appears as illustrated by Pratt) compared to elastomer, and/or for the purpose of ensuring a desired level of resistance to deflection in the shear band to give the tire adequate supporting characteristics. 
Additionally and/or alternatively, to the extent that the Rhyne et al. reference initially teaches a particular density of reinforcing elements, to adjust the density to either a greater or lesser value constitutes an adjustment or optimization of an initially taught condition (i.e., that the reinforcing elements are provided at a particular density). To increase the density of the elements, for example to provide more reinforcement would reasonably be seen as an optimization step which delivers a predictable outcome – in this case an increased number of reinforcing elements reasonably delivering more reinforcement.
As regards the spacing of the reinforcement elements as being approximately ¼ the element diameter (see claims 4, 6, 13), the references as combined above do not clearly or positively teach that the spacing is explicitly ¼ the diameter (or “about ¼ the diameter”), however an optimization by adjustment of the spacing of elements in an interlaced arrangement, where the plurality of elements are already provided in an interlaced non-equilateral diamond configuration for the purpose of adjusting the density 
As regards the ratio of the overall diameter of the shear band as compared to that of the reinforcement elements (see claim 7), the reference to Pratt does not specifically teach a ratio of the nominal diameter of the reinforcing elements to the diameter of the shear band itself as being in the range of 1/200 to 1/1000. Initially the reinforcement elements taught by the base reference to Rhyne et al., while not specifically scaled, are illustrated as being of substantially small diameter as compared to a cross section of the shear band, but provides no reference as to the shear band diameter. An optimization of the ratio of the reinforcement elements' respective diameters to the nominal diameter of the shear band, particularly where the general condition (i.e. the diameter of the reinforcement elements being substantially small as compared to a cross section of the shear band) is already taught, is understood to be within the skill of the ordinary practitioner to optimize the ratio to be between about 1/200 and 1/1000, for example by the choice of the reinforcement element size, for the purpose of achieving a desired strength-to-weight ratio and/or for the purpose of using a commonly available stock size of material diameter for the reinforcement elements.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhyne in view of Pratt and Cottrell (US 2001/0001971, of record). The reference to at least, ¶0040). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the reinforcement elements taught by Rhyne as modified by Pratt as being composites impregnated with a thermoset resin such as taught by Cottrell for the purpose of providing a comparable structural reinforcement with materials having a lighter weight than the exemplary steel cords taught by the base reference to Rhyne.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the limitation “non-porous”, applicant’s comments are noted. Applicant asserts that claimed limitations are reasonably capable of being imported from the drawings, and to the extent that applicant’s drawings do not illustrate a clearly porous material, and that applicant’s specification mentions at least one material known to be generally not porous, this position is not an unreasonable one. Applicant is also likely well aware that such a claimed limitation excludes certain of the materials which are mentioned in the specification and which are porous.
Applicant’s confusion as to the figure in Pratt is noted (page 8 of the reply). The figure referred to is figure 2, as can well be determined from the reference numerals cited (e.g., 18, 19) which appear in this figure and not in the other figure, the Pratt reference 
Applicant’s comments concerning the “significantly greater volume” of rubber is noted, however this assertion appears to apply a different interpretation of the reference than the one set forth by the examiner. While applicant is not prevented from advancing alternative or speculative interpretations, the layers as interpreted comprise both the internal section with both an elastomer and reinforcements, as well as a clearly separate external section.
As regards the application of the reference to Pratt, applicant’s comments are noted, but the unsupported conclusions “more likely discloses…” are speculative and not actually supported by a showing of fact. Further, note that the external layer of elastomer 19 is a separate layer wholly distinct from the elastomeric material present in Pratt’s shear layer which is contained within (page 2, lines 81-98) and cannot reasonably be read as contributing to the volume of the shear layer configuration since it is explicitly disclosed as being a different layer (“Then an outer coating or layer of rubber as at 19 is laid on the partially formed tire so as to inclose the top and sides thereof”). To this extent, attempting to assert that the later-added layer which covers the top and sides of the shear layer somehow is also part of the identified shear layer appears counter to the teaching of the Pratt reference absent any supporting evidence. 
The later-applied layer of the same material 19 is reasonably distinguished in Pratt both by being explicitly mentioned separately, and by being reasonably clearly illustrated with hatching orthogonal to the material 19 which is present in the shear layer. Applicant has additionally provided no evidence that layers vulcanized together to form a composite can somehow no longer be identified as “layers” and to the extent that they are separately applied and treated prior to the vulcanization and constitute separate entities, the interpretation of these separate layers is not unreasonable.
As regards applicant’s comments concerning elements 18, and a speculative assertion concerning one of ordinary skill “adding elements 18 to increase the stiffness of the tire…” is noted, but does not actually characterize the combination proposed by the examiner. The proposal advanced by the examiner, rather is that it would be obvious to provide the reinforcing elements already taught by Rhyne et al. in interleaved 
There is a level of skill, rather than a lack thereof, on the part of the ordinary practitioner. Further, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 421 (2007)). Additionally, “[t]o determine whether there was an apparent reason to combine the known elements in the [claimed manner], it will often be necessary to look to . . . the background knowledge possessed by a person having ordinary skill in the art.” KSR at 398, 419. Here, the Examiner establishes that a person of ordinary skill in the art would have recognized that (a) initially Rhyne et al. teach substantial variability in the number of reinforcing elements, and (b) that Pratt teaches an old and well-known exemplary structure for accommodating a larger number and/or density of filament elements in a non-pneumatic tire. Moreover, the Examiner “need not seek out precise teachings directed to the specific subject matter of the challenged claim” as “the inferences and creative steps that a person of ordinary skill in the art would employ” can be taken into account. KSR at 419.While applicant is certainly not prohibited from arguing the various points of the prosecution, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, note that Rhyne is applied as a base reference, with Pratt providing a suggestion for modification of the configuration of the reinforcement elements. Note that Rhyne et al. anticipate providing a shear layer (130) which includes the reinforcements, the layer understood to comprise a radial section starting at the inward extent of 130 and concluding at the outward extent of 130, and including the reinforcing elements from its axial inner extent to axial outer extent, this region being explicitly identified by Rhyne et al. as a layer (“a layer having discrete reinforcing elements”, see col. 9, lines 60-61) provided as a component of the band 110. Additionally, Rhyne et al. anticipate 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, (a) initially Rhyne et al. already teach substantial variability in the number of reinforcing elements (and those elements are already established as being reinforcing elements), and (b) that Pratt teaches an old and well-known exemplary structure for accommodating a larger number and/or density of filament elements in a non-pneumatic tire. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616